Exhibit 10.2
APOLLO GROUP, INC.
September 20, 2010
Sean Martin
Apollo Group, Inc.
227 West Monroe Street
Suite 3600
Chicago, IL 60606-5059
Dear Sean:
The purpose of this letter is to clarify certain provisions in the Company’s
offer letter to you dated August 23, 2010 which was accepted by you on that
date. We think it best to make these clarifications in connection with your
commencement of employment with the Company so that any potential ambiguities in
your offer letter are clarified at the time of your actual start date.
     1. Reimbursement of Housing Loss. Your offer letter provides that the
Company will reimburse you in an amount up to $290,000 for any loss you incur in
connection with the sale of your current residence in California. The amount of
such loss will be calculated at the time of the sale using the difference
between the HUD statement at the time of your original purchase of that
residence and the HUD statement at the time of the sale. As indicated in the
offer letter, you must furnish the requisite HUD statements and other applicable
documentation evidencing the loss within forty-five (45) days after the date of
the sale, and the Company will reimburse you for any resulting loss based on
those statements and documentation within ten (10) business days thereafter. You
will also be entitled to a tax gross-up on such reimbursement. The amount of the
tax gross-up will be calculated by the relocation company handling your
relocation expenses and will be based on the federal and state income tax rates
attributable to the compensation paid to you by the Company in the year in which
your loss reimbursement is paid. No other income or compensation for that year,
whether attributable to yourself or your spouse, will be taken into account for
purposes of such calculation, and you will provide such information relating to
your anticipated income tax deductions for such year as may be reasonably
requested. The calculation will be made in December of that year, and the actual
gross-up payment will be made to you at the time of such calculation or as soon
as administratively practicable thereafter, but in no event later than the last
day of the calendar year in which you remit the taxes to which such gross-up
relates to the applicable taxing authorities.

 



--------------------------------------------------------------------------------



 



     2. Reimbursements. In addition to the conditions set forth in the
Miscellaneous section of the offer letter, we wish to clarify that the amount of
reimbursements to which you become entitled under your offer letter in any
calendar year will not affect the amount of reimbursements to which you may
become entitled pursuant to that offer letter in any other calendar year.
Subject to the clarifications set forth above, all of the terms and provisions
of your August 23, 2010 offer letter shall continue in full force and effect as
stated therein.
Please indicate your agreement with the foregoing clarifications to your offer
letter by signing and dating the Acceptance fine below.
Regards
Fred Newton
Senior Vice President, Human Resources
I agree to the foregoing clarifications:

         
/s/ Sean Martin
 
Sean Martin
      Dated: September 21, 2010

 